Allow me at the outset to congratulate President Peter Thomson on having assumed the presidency of the General Assembly at its seventy-first session and to wish him every success. I would also like to express my gratitude to Mr. Mogens Lykketoft, President of the General Assembly at its previous session, for his efforts and contributions.
The current session of the General Assembly comes in the wake of our launching a new phase in our efforts to achieve comprehensive sustainable development, in its environmental, economic and social dimensions, following our adoption of the 2030 Sustainable Development Agenda and the Addis Ababa Action Agenda (resolution 69/313) on financing for development the previous year.
The aspirations of peoples, particularly in the developing world, to a decent standard of living and ongoing progress are without a doubt our primary responsibility as leaders, entrusted to us by our peoples, in line with the principles of humanity that guide us all. However, the challenges that face developing countries, coupled with their limited capacities, prevent the full realization of the Goals set out in the Agenda. Developing countries are not afforded sufficient opportunity to achieve sustainable development; they require a conducive international environment that provides them with a larger share of international trade, financing mechanisms and the transfer of technology, as well as investment flows and debt settlement. They must also have a national environment that is conducive to development.
Egypt calls for support for the role of the State in order to ensure a balance between the different dimensions of sustainable development, particularly in relation to the effectiveness of social security networks and advancing national ownership of development. Egypt also stresses the importance of harnessing the global monetary system to establish a fair global economic system that provides equal opportunities for development and contributes to minimizing the gap between developed and developing countries. The United Nations is the ideal platform to address this issue. Accordingly, Egypt was among the first 22 States to present a voluntary review of its development plans last July.
Last year we reached an agreement based on the principles of the United Nations Framework Convention on Climate Change. As Coordinator of the Committee of African Heads of State and Government on Climate Change, I reaffirm Africa’s commitment to confronting climate change, within the limits of its capabilities, and its aspiration to put into practice the implementation mechanisms of the agreement on the transfer of technology and sustainable financing. Egypt has established a track for the Renewable Energy Initiative and presented it in the context of its leadership of the Committee of African Heads of State and Government on Climate Change, in implementation of the relevant African Union resolutions.
Egypt wishes to highlight the importance of this initiative in providing support to Africa. Efforts to address climate change must take into consideration equity and the right to development, as well as adherence to the principles of international law, the most important of which is refraining from harm; enhancing cooperation; and the participation of different countries in prospective projects, in accordance with the rules that govern international financial institutions, particularly the World Bank.
The world has become a global village as a result of the positive impact of the communications technology revolution, as well as unimpeded capital flows, investments and global trade. However, we continue to see another facet of globalization, one that has led to a number of social and economic challenges.
Globalization has been linked to an increase in poverty, the expansion of the inequality gap and the undermining of the social contract. These factors combined have exerted pressure on the institutional cohesion of affected countries. These challenges and pressures constitute the greatest incentive for the international community to work diligently to provide State institutions in all countries with the best possible means of undertaking their responsibilities and meeting the needs and aspirations of their peoples.
Amid the challenges facing the international order, the Egyptian people have succeeded in enforcing their will to achieve stability, to protect the State and its institutions and to safeguard their society from fragmentation and chaos. The Egyptian people approved a new Constitution that enshrines the rights and freedoms outlined in the Universal Declaration of Human Rights, establishes equality regardless of citizenship and consolidates protection of vulnerable groups, paving the way for women to occupy an unprecedented number of seats in the House of Representatives and expanding its youth representation. The House of Representatives is now actively exercising its legislative authority and oversight responsibilities over the executive authorities.
On the economic front, Egypt is steadily moving forward in implementing an ambitious plan for economic reform that takes into consideration social dimensions and the requisites of a decent livelihood for the Egyptian people. Egypt is also implementing major national projects with an aim of expanding its road network and renewable energy production, as well as increasing agricultural land.
While the Middle East continues to suffer from bloody conflicts, Egypt has managed to preserve its stability in a highly unstable region, thanks to the solidity of its institutions and its people’s awareness of their great cultural heritage. The international community must acknowledge and support that fact, to the benefit of the region and the whole world, so that Egypt may continue to act as an anchor of stability in the Middle East, sparing no efforts in carrying out its natural role by working with regional and international parties to restore security and stability in the Middle East.
At the forefront of the bloody conflicts plaguing the region, the agonizing situation in Syria has now reached its sixth year, resulting in hundreds of thousands of deaths and millions more internally displaced people and refugees, both within their homeland and in neighbouring countries. Among them are 500,000 Syrians whom Egypt has welcomed as brothers and sisters, providing them with health care, education and housing. The bloodletting in Syria and the absence of any political prospects on the horizon are no longer acceptable.
What is necessary is clear — an immediate and comprehensive halt to all hostilities throughout Syria, thereby paving the way for a political solution that ends the bloodshed and preserves the territorial integrity and security of Syria and its State institutions, as well as realizing the aspirations of Syrians and putting an end to the chaos that has served only to facilitate the proliferation of terrorism. In that regard, we welcome the latest agreement on cessation of hostilities, which was reached as a result of commendable efforts by Russia and the United States. We hope for swift and serious international action to resume negotiations as soon as possible, in order to reach a comprehensive settlement to the crisis.
Within the same context of our troubled region, the Arab-Israeli conflict continues to be the core of regional instability in the Middle East, necessitating joint efforts by the countries of the region and the international community to reach a final and comprehensive solution to the conflict. Egypt continues to pursue its best efforts to achieve peace in the region and end the Israeli occupation through negotiations and progress in the peace process in order to reach a final settlement as well as sustainable and just peace, on the basis of a two-State solution. We therefore welcome current efforts based on a genuine desire to improve the situation in Palestinian territories, as the Palestinian people continue to suffer from a state of affairs that must be rectified. There should be a focus on ending the occupation and restoring the rights of the Palestinian people through a peace agreement consistent with resolutions of international legitimacy — one that guarantees Palestinians’ right to their own State and achieves security for Israel by normalizing relations in the region.
Egypt reiterates that a hand for peace continues to be extended in the form of the Arab Peace Initiative. Egypt also stresses the need to work to take constructive steps to end Israeli settlement-building and to initiate negotiations for a lasting resolution, while simultaneously halting all acts that bring harm to the Arab heritage in Jerusalem.
Allow me to deviate from my written statement — here at this forum, which represents the voice of the world — to address and appeal to Israeli leaders and the Israeli people to consider the need to find a solution to this question. We have a real opportunity to begin a new chapter in the history of our region and to move towards peace. Egypt’s inspiring and unique experience can in fact be replicated by solving the Palestinian problem and establishing a Palestinian State alongside the Israeli State, while preserving peace, security and prosperity for both Israelis and Palestinians.
Libya is currently at a dire juncture and in deep political crisis, which has direct implications for Egyptian national security. Despite the progress achieved last year through the signing at Skhirat of the Libyan Political Agreement, there have been difficulties in its implementation. Egypt is playing an active role in bringing the Libyan parties together and supporting the implementation of the Agreement as a means of regaining the unity of the Libyan State and its authority over its territory and allowing it to operate through its legitimate institutions, as represented by the Presidential Council, the National Unity Government, the House of Representatives and the national army.
Egypt is also hosting meetings of our Libyan brothers to facilitate the implementation of the Skhirat Agreement, as well as the establishment of a national unity Government that represent all Libyans and its ratification by the House of Representatives, so that the country can focus on its reconstruction. That in turn would allow the Libyan army to focus on combating terrorism. In that regard, it is necessary to lift the arms embargo imposed on the army. There is no place for terrorism and militias in Libya. The time has come to restore the institutions of the Libyan State.
In Yemen, Egypt is exerting every effort to support Yemeni territorial integrity and security and the return of the legitimate Government. We support the efforts of the United Nations Special Envoy for Yemen, Ismail Ould Cheikh, and his plan to resolve the crisis, which has been approved by the legitimate Government. We stress the importance of resuming negotiations and for all parties to declare their commitment to the Special Envoy’s plan to reach a comprehensive settlement in Yemen in accordance with Security Council resolutions, in particular resolution 2216 (2015). Egypt will continue to support efforts towards a solution and to provide humanitarian assistance to our Yemeni brothers and sisters, in addition to our fundamental role in securing maritime navigation in Bab Al-Mandab and the Red Sea.
The majority of these Arab crises are a reflection of a global state of conflict, and I must reiterate Egypt’s rejection of any foreign interference in Arab affairs. I would like to affirm our commitment to the principle of good neighbourliness and to stress Egypt’s solidarity with Arab States in facing foreign interventions, in the light of the link between Arab security, including the security of the Arab Gulf.
By the same token, Egypt shoulders its responsibility towards the security and stability of Africa. Egypt currently chairs the Peace and Security Council of the African Union. In that capacity, Egypt is focusing on enhancing cooperation between the African Union and the United Nations in terms of growing transnational threats, including terrorism and organized crime. We aim to bring about a shift in addressing conflicts, on the basis of the principle of national leadership and ownership, to ensure the success of peacebuilding efforts. Through its memberships in both the African Union Peace and Security Council and the United Nations Security Council, Egypt has been keen to enhance coordination between the two bodies — something Egypt placed at the forefront of its priorities during its chairmanship of the Council. Egypt has sought to support the Peace and Security Architecture in Africa, in particular by way of efforts to operationalize the African Standby Force. Egypt has also increased its participation in United Nations peacekeeping missions in the region, having regained its place as one of the ten largest contributors.
Egypt calls for the adoption of a comprehensive counter-terrorism strategy through an approach that is not limited to security aspects but includes ideological considerations as well. Egypt will host the counter- terrorism centre for the Community of Sahelo-Saharan States.
Egypt would also like to highlight the importance of assessing any rising sources of tension, taking into consideration the phenomena of desertification and water scarcity, and the developmental needs related to managing transnational boundaries in connection with water resources.
With regard to situations in the African continent, Egypt stresses the need to provide the Somali Government with support in order to conclude elections. In Burundi, Egypt seeks to find solutions to the political crisis through the African Union Peace and Security Council and through the United Nations Security Council. We are working to address the crisis in the appropriate manner so as to defuse the political situation and allow all the Burundian parties to intensify peaceful political dialogue, thereby averting the use of violence.
Egypt has sought to participate in the regional framework to address the crisis in South Sudan ever since its inception, engaging with the parties to the conflict, as well as regional and international parties, to achieve peace. Through its current chairmanship of the African Peace and Security Council, Egypt is seeking to increase the role of the Council in that regard, as well as to enhance cooperation with the joint monitoring and evaluation mechanism. Egypt calls for all parties to work within the Transitional Government of National Unity of South Sudan, with the aim of restoring peace to Juba.
Regarding the Republic of the Sudan. Egypt commends the efforts carried out by the Sudanese Government, which have resulted in the signing of the road map proposed by the African Union High-level Implementation Panel last April.
The phenomenon of terrorism and the animus towards the right to life it represents have become an urgent threat to international peace and security. Terrorism constitutes a threat to the entity of the State in favour of extremist ideologies that utilize religion as a veil from behind which to conduct monstrous acts and menace the destinies of peoples. Fighting it requires intensive regional and international cooperation. Egypt has always stressed that the effort to defeat terrorism will never achieve its end unless we address the root causes of the phenomenon, confront terrorist groups with decisiveness and refute the extremist ideologies that give birth to terrorism and its proponents.
I call upon the international community to take all possible measures to prevent terrorism from exploiting advances in information technology, which have contributed to endowing the phenomena of terrorism and ideological extremism with dangerous new dimensions that have given them a global reach. It is essential to end the broadcasting of channels and the hosting of websites that incite violence and extremism.
The world is at a crossroads. Threats to international peace and security are no longer conventional but have rather evolved to constitute a threat to the very tenets of human civilization. In the same vein, the challenges that we face — be they humanitarian, environmental, economic, developmental or health-related — are no longer confined by international borders but have become global. In that regard, I would like to point out that the first preambular paragraph to the Constitution of UNESCO states that “since wars begin in the minds of men, it is in the minds of men that the defences of peace must be constructed”.
I assert before the Assembly that terrorism is the cancer of our age, spreading with it the call for extremism and violence in the minds of people. Accordingly, it is our duty to instil in those very same minds the principles of tolerance and coexistence. If culture is the reflection of the principles by which humankind lives, then we must employ culture, technology and knowledge for the benefit of the development of peace.
The United Nations has to give greater attention to addressing the cultural aspects of development and peacemaking and to eliminating destructive ideologies, including through access to knowledge, transfer of technology and confronting extremist ideologies. That must be undertaken in partnership with UNESCO, an organization whose role has grown vastly in importance in today’s world. Egypt recognizes the ever-increasing importance of that role and the importance of taking the utmost advantage of the organization with a view to achieving a better, safer and more understanding world in which there is room for all.
It high time for humankind to reclaim the essence of its humanity, while sharing knowledge and technology without monopolizing them and uniting in the face of challenges. Just as it has always been an eternal accumulation of civilizations, Egypt reaffirms before the General Assembly today its commitment to continuing to contribute to coexistence within the international family and striving for a more secure and prosperous world for our future generations.
